Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title.  
The current abstract of the disclosure is objected to because it contains more than one paragraph.  Correction is required.  See MPEP § 608.01(b).


Non-Art Rejection
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

5.	Claims 1-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is not clear whether the “identifiers” cited at line 11, i.e., “identifiers indicating types of data”, are the same “identifier” cited at line 8, i.e., “identifier corresponding to a data receiving device”.
	The same indefiniteness of claim 1 is also applied to claim 12.
	In claim 2, lines 5-6, “a determining unit configured to determine whether or not the acquired data request is transmitted from the assigned data receiving device”, it is not clear whether it refers to a data receiving unit assigned to this particular storage device or a data receiving unit assigned to any storage device.



Art Rejection
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



8.	Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe, U.S. pat. Appl. Pub. No. 2012/0198075.
	Per claims 1 and 11, Crowe discloses a computer implemented method and a distributed information storage system comprising a plurality of data storage devices, e.g., CDN caches, configured to conduct data communication with data transmission devices, e.g., content providers, and data receiving devices, e.g., end users (see par 0035), wherein each data storage device comprises:
a) a data acquiring unit (a DNS resolver or proxy) configured to acquire data transmitted together with an identifier (e.g., type of content) corresponding to (i.e., requested by) a data receiving unit from among data transmitted from the data transmission devices, based on a first corresponding table (i.e., DNS/proxy table) associating the data receiving devices and the identifier, i.e., using a proxy to direct client request to specific shared cache based on requested type of content (see par 0039-0040, 0044), and a second correspondence table (list of subscription addresses) indicating a correspondence between the data storage devices and data receiving devices assigned to the data storage device, wherein the first correspondence table and second correspondence table being shared among the data storage devices, i.e., for routing request from client to their correspondence shared/local caches (see par 0071-0073); 
b) a storage medium (local cache) configured to store the acquired data (see par 0038).
	Crowe does not explicitly show a correspondence table in the DNS/proxy unit.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize use such correspondence table in Crowe because it would have enabling the DNS to track content types requested by users (par 0039) and the proxy to track user request for a particular content (see par 0040 and fig. 5).
	Per claim 2, Crowe teaches distributing content to clients comprising:
a) a request acquiring unit (client DNS resolver) configured to acquire a data request from a data receiving device (see par 0039);
b) an output unit configured to output data stored in a storage medium (shared cache) to the data receiving unit when the acquired data request is determined to be from an assigned data receiving device, i.e., providing data from the shared cache when the request meets criteria assigned to shared cache community (par 0039);
c) a relay unit configured to acquire data stored in the storage medium of a storage device determined based on the routing/mapping table when the acquired data request is not from the assigned data receiving device, i.e., forwarding the request to another storage device outside the shared cache community when the request does not meet the criteria (see par 0039).
	Per claim 3, Crowe teaches that the master cache is configured to perform initial setting for the DNS/proxy table (see par 0039).
	Per claims 4 and 9-10, Crowe also teaches enabling the user updating the second correspondence table by changing an existing subscription or entering a new subscription (see 
	Claims 12-13 are similar in scope as that of claim 1 and hence are rejected for the same rationale set forth above for claim 1.
	
9.	Claims 5-8 are not rejected on art.

10.	Relevant prior arts including those not replied upon in the rejection are cited in PTO-892 form.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Viet D Vu/
Primary Examiner, Art Unit 2448
5/21/21